Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00826-CV

                                           Victor VALDEZ,
                                               Appellant

                                                   v.

                                       Denette BUENROSTRO,
                                               Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-15059
                              Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 18, 2015

DISMISSED FOR WANT OF PROSECUTION

           This is an appeal from a trial court’s order granting a temporary injunction. The record in

this appeal was due January 6, 2015. The clerk’s record was filed, but this court was unaware if

there was a reporter’s record as appellant failed to file a docketing statement in this court, and the

clerk’s record did not contain a request for a reporter’s record. Accordingly, when the clerk’s

record was filed, this court set a due date for appellant’s brief. However, after speaking with

appellant’s counsel, it became apparent there was a reporter’s record. Counsel admitted he had

not requested the record from the reporter, and without a docketing statement, this court was
                                                                                      04-14-00826-CV


unaware of the name of the reporter. The clerk’s office of this court verbally advised appellant’s

counsel that it was his responsibility to request the reporter’s record and that he should provide, as

soon as possible, written proof that he had requested the record. We received no response to our

verbal request.

       Accordingly, we ordered appellant to provide written proof to this court on or before

February 9, 2015, that he (1) made a written request for the reporter’s record, and (2) paid for the

record or made arrangement satisfactory to the reporter for payment. In that same document, we

stated appellant should advise this court of the name of the reporter. We advised appellant that if

he failed to timely comply with this court’s order, we would order him to file his appellant’s brief

without the benefit of a reporter’s record and he would be permitted to raise only those issues that

do not require a reporter’s record for disposition. Appellant did not respond to our order.

       Accordingly, on February 12, 2015, we ordered appellant to file his brief in this court on

or before March 4, 2015. We specifically advised appellant we would consider only those issues

or points raised in appellant’s brief that did not require a reporter’s record for a decision. We

further advised appellant that if he failed to file the brief as ordered, we would dismiss the appeal

for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant did not file a brief.

       Based on the foregoing, we order this appeal dismissed for want of prosecution. We

further order that appellee Denette Buenrostro recover her costs of this appeal, if any, from

appellant Victor Valdez.


                                                   PER CURIAM




                                                 -2-